05/08/2020



                                                                          Case Number: DA 19-0707
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 19-0707

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.
                                                             FILED
                                                             MAY 08 2020
JUSTIN PHILLIP HOOVER,                                     iroweri Greenw000
                                                                 Spreme COl
                                                          ierk of u
                                                            State of Mooter,;=
                                                                             -

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant's motion for extension oftime, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including June 12, 2020, within which to prepare, file,

and serve Appellant's opening brief on appeal.

     DATED this 2th day of May, 2020.




                                       Chief Justice